Per Curiam.

At the close of the case it was stipulated upon the record-that briefs were to be submitted by January 15, 1906, “ and the Court’s time -for decision to begin to run from that date.” The judgment should, therefore, have been rendered on or before January 29, 1906. It was not rendered until January 31, 1906. The court, therefore, lost jurisdiction of the cause and the judgment must be reversed. Moscowitz v. New York City R. Co., 91 N. Y. Supp. 352; A. M. Eisenberg Co. v. Janzlik, 92 id. 247.
Present: Scott, Text ax and Bischoff, JJ.
Judgment reversed, with costs.